NO. 07-04-0078-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  JULY 22, 2004
                         ______________________________

                                   WILLIAM H. FORD,

                                                       Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                Appellee
                       _________________________________

        FROM THE COUNTY COURT AT LAW NO. 1 OF LUBBOCK COUNTY;

                  NO. 2003-486284; HON. DRUE FARMER, PRESIDING

                             ________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.

      Appellant William H. Ford, by and through his attorney, has filed a motion to dismiss

this appeal because he no longer desires to prosecute it. Without passing on the merits

of the case, we grant the motion to dismiss pursuant to Texas Rule of Appellate Procedure

42.1(a)(2) and dismiss the appeal. Having dismissed the appeal at appellant’s request, no

motion for rehearing will be entertained, and our mandate will issue forthwith.


                                                 Brian Quinn
                                                   Justice
Do not publish.